Citation Nr: 0934291	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
condition (claimed as status postoperative disc removal L5-
S1).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1946 to January 
1948.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and September 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The competent and probative evidence is in equipoise as to 
whether the Veteran's low back condition was the result of an 
injury in service.


CONCLUSION OF LAW

A low back condition (claimed as status postoperative disc 
removal L5-S1), was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's fully favorable disposition of the claim 
for service connection for a low back condition, the Board 
finds that discussion of VCAA compliance is not necessary.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b)(2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d)(2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran claims that he is entitled to service connection 
for a low back condition because he injured his back in 
service lifting a 16-inch powder canister weighing 328 lbs.  
Service treatment records show that the Veteran was treated 
on October 7, 1946 for a sprain of the sacroiliac joint.  The 
record noted that the Veteran sprained his back ten days 
prior and had been treating his sprain with strapping and 
heat without relief.  The physician at the time prescribed 
complete bed rest and heat to the area.  The Veteran was 
noted to not have pain on October 9th and 11th, and he 
returned to duty on October 11, 1946.  The Veteran's January 
1948 discharge examination did not note a low back 
disability, and the spine was noted to be normal.

The Veteran and his wife testified at a RO hearing in July 
2008.  The Veteran described seeking treatment for low back 
pain as early as 1949 from a Dr. C, who prescribed heat and 
back braces.  The Veteran's wife, who met the Veteran in 
1949, also described that the Veteran would often have to 
miss work, was unable to carry her over the threshold after 
marriage, and was unable to play with his young son because 
of his back pain.  When Dr. C retired, the Veteran began to 
see Dr. J, starting in the mid 1950s and continuing until the 
mid 1990s.  The Veteran described being treated with heat, 
back braces, and strong pain medication.  The Veteran noted 
that he had lumbosacral spine surgery in 1970, performed by a 
Dr. T.  Attempts to obtain records from the Veteran's private 
physicians were unsuccessful, as two of the doctors were 
since deceased and records were unavailable.

Additionally, lay statements from the Veteran's younger 
brother, son, neighbors, and a high school friend all noted 
that the Veteran has suffered from back pain that limited his 
physical activities for decades (since the 1950s and 1960s).

In July 2007 the Veteran was afforded a VA spine examination.  
The examiner noted the October 1946 service treatment record 
which indicated the Veteran injured his back lifting a 
canister.  The examiner noted that the Veteran was only 
treated for three days before he was released back to duty.  
On physical examination the Veteran's lumbosacral spine was 
tender at L2-S1, and he had a scar present measuring 11 cm. x 
1/8 cm. wide, that was superficial, well-healed, unsightly 
and not tender.  The Veteran had some limitation of motion in 
his spine.  X-rays of the lumbosacral spine showed 
degenerative spurring throughout the lumbar spine with 
posterior spondylolisthesis of L4/L5.  There was marked disc 
space narrowing at L5-S1.  The examiner diagnosed the Veteran 
with status postoperative removal disc, "more likely than 
not at L5-S1, with x-rays showing moderate degenerative joint 
disease present through the lumbar spine with marked disc 
space narrowing at fifth lumbar to first sacral" and 
spondylolisthesis of fourth lumbar/fifth lumbar.  The 
examiner further opined that the Veteran's present back 
condition was not caused by or a result of his "minor back 
sprain that occurred in 1946."  The examiner's rationale was 
that there was no evidence that showed any continuity of care 
required for the Veteran's back from the time of injury in 
1946 to his present back problems.

In January 2008 Dr. J, the Veteran's retired physician, 
provided a letter regarding his treatment of the Veteran from 
July 1957 to mid 1995.  Dr. J explained that records from 
this treatment were not available because when he left 
private practice, his records were transferred to Carillon 
Internal Medicine group, who has been unable to locate the 
records.  Dr. J noted that not only did he treat the Veteran 
for several years but that he served on the same ship with 
the Veteran for 3 months during WWII.  Dr. J also noted that 
when he began treating the Veteran in the mid 1950s that the 
Veteran was wearing a back support prescribed by retired Dr. 
C.  The Veteran provided Dr. J with copies of his available 
service treatment records and his VA treatment records, 
including x-rays showing his 1970 disc removal.  The 
physician noted the Veteran's October 1946 sprain, and 
indicated that the injury was more severe than the VA 
examiner interpreted it.  Dr. J noted that the Veteran was 
treated for 14 days, not three, and that this was a 
considerable amount of time for a sailor to be away from his 
posts while a ship was underway.  Dr. J opined that it was 
more likely than not that the Veteran's current back 
condition had its onset at the time of his injury while on 
active duty.

In June 2008, Dr. J wrote a second letter supporting the 
Veteran's contention that his current back condition is 
related to his active service.  In this letter the private 
physician opined that there is a strong probable relationship 
between x-ray evidence of spondylolisthesis of L4 and L5 and 
the injury noted in service.  Dr. J noted that "the most 
common cause of low back pain in young individuals are stress 
fractures in one of the lower vertebrate that with healing 
begin to shift out of place resulting in spondylolisthesis," 
and the Veteran's injury in service is consistent with this 
type of injury.  Dr. J again opined that it is more likely 
than not that the Veteran's current condition had its onset 
at the time of the Veteran's injury in service.

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as back 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  See also Buchanan, supra (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.)

Upon review of the record, the Board notes there are opinions 
in favor of and against the claim.  Both opinions considered 
the service treatment records noting a back injury as well as 
current treatment records.  The VA examiner's rationale for 
his negative opinion was that there was a lack of evidence of 
continued treatment for the Veteran's back injury.  Dr. J 
indicated that he treated the Veteran since the 1950s, and 
that even prior to that the Veteran was being treated for 
back pain.  Additionally, Dr. J provided a rationale 
regarding the Veteran's back condition (spondylolisthesis) as 
evidenced by x-rays, and his active duty injury.

After considering all of the evidence, the Board finds that 
it is at least in equipoise that the Veteran's current low 
back condition is related to the injury incurred in service.  
It is clear that the Veteran had an injury to his low back 
while in service, which was treated for 14 days in 1946.  The 
Veteran has testified that he has had continued low back pain 
since then, and several additional lay statements have 
described his inability to do physical activity due to his 
back pain since he returned from service.  While there is a 
lack of medical treatment records dating from the Veteran's 
discharge from service until 2001, there are statements from 
the Veteran's long time treating physician reflecting the 
Veteran's need for a back brace at inception of the treatment 
in the 1950's and that he was still wearing one at the time 
the physician retired.  The Board finds that the Veteran's 
statements and the other lay statements of record are 
credible.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Thus, 
after resolving all doubt in the Veteran's favor, service 
connection for a low back condition is granted.




ORDER

Entitlement to service connection for a low back condition is 
granted.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's claim for service connection for bilateral hearing 
loss.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration. 

The Veteran contends that his current bilateral hearing loss 
is a result of his active service, specifically due to his 
duties as a gunner's mate which kept him in close proximity 
to the firing of 16-inch guns, without the benefit of hearing 
protection.  The Veteran's service records show a military 
occupational specialty (MOS) as a gunner's mate on board the 
U.S.S. Wisconsin.

VA treatment records note that the Veteran has been provided 
hearing aids.  Additionally, the Veteran was given an 
audiology consult in December 2006, where it was noted that 
it was difficult for the Veteran to hear conversational 
speech without the use of amplification.  The Veteran was 
found to have moderate to profound sensorineural hearing loss 
with word recognition scores reduced bilaterally.  However, 
the specific results of the audiology consult are not a part 
of the record, and on remand should be obtained.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In January 2008 Dr. J noted that there is traumatic noise 
exposure caused by firing the 16 inch guns on board this 
ship, and that such patterns of exposure to traumatic noise 
causes hearing deficits.  Dr. J then opined that it was his 
professional opinion that the Veteran's hearing loss was due 
to the traumatic noise exposure he suffered while on active 
duty because protective hearing was not worn in at that time.  
Unfortunately Dr. J provided this opinion without the benefit 
of the results of the audiology consult.

In January 2008, Dr. M from the auditory research department 
of the Hollins Communications Research Institute noted that 
the Veteran had sensorineural hearing loss in both ears and 
his discrimination scores were poor.  He also stated that he 
had often seen this "type of loss as typical of service 
related losses caused by heavy gun fire" and that, given the 
Veteran's service, and that his hearing loss is "without a 
doubt service related."  Again, however, the specific 
results of audiological testing were not reported.  On 
remand, the Veteran should be requested to provide a release 
of his records from Hollins Communications, and the RO should 
attempt to obtain them.  

As the Veteran's MOS in service would have resulted in noise 
exposure, and two private physicians have provided nexus 
opinions regarding the Veteran's service and his current 
bilateral hearing loss, but the claims file is without the 
benefit of audiology testing results, the Veteran should be 
scheduled for a VA audiology examination.  

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2008); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his hearing 
loss, to specifically include Hollins 
Communications.  After securing any 
necessary releases, such records should be 
requested.  In addition, any pertinent VA 
audiology treatment records dating since 
December 2006 should be obtained.  If 
numeric readings and Maryland CNC test 
results are available from the audiology 
consult in December 2006, they should be 
obtained.  All records which are not 
duplicates of those already in the claims 
file should be associated with the claims 
file.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and extent of any current hearing 
loss, and to provide an opinion as to the 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current hearing loss 
is related to an incident of the Veteran's 
military service, including noise 
exposure.  The examiner should also 
consider the opinions of Dr. J and Dr. M 
(Hollins Communications) that the 
condition is service related in his/her 
discussion.  The examiner should provide a 
rationale for all conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


